PER CURIAM.
The offenses charged herein, two counts of burglary of a structure, were third degree felonies punishable by imprisonment of up to five years. Sections 810.02(3), and 775.082, Florida Statutes (1977). However, the sentence given to appellant was a prison term of five years, each count to run concurrent, but after two years, a probationary term of five years. This sentence exceeded the maximum five year sentence by two years and was thus an illegal sentence. See, e. g. Green v. State, 354 So.2d 135 (Fla. 1st DCA 1978). Accordingly, appellant’s sentence is modified to reduce the period of probation from five years to three years.
Appellant’s other points being without merit, the judgment is affirmed and the sentence is affirmed as modified.
McCORD, C. J., and MELYIN and BOOTH, JJ., concur.